                                Case 1:18-cv-04007-DKC Document 1-1 Filed 12/31/18 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: Baltimore, MD                                                                               IP Address: 73.39.183.221
Total Works Infringed: 35                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           FD928994BB900C0D711D62EB937A56C97C5AE985    Vixen               11/02/2018   10/16/2018        10/28/2018      PA0002130458
                                                                             14:09:49
 2           025477E817FDAD26E20E85603DCEC00D1BD5DA68    Blacked             09/08/2018   09/02/2018        11/01/2018      17093751603
                                                                             16:42:49
 3           051A52EFFAA41578BB5F4F7EDE4827997D21BC4C    Vixen               08/05/2018   07/23/2018        09/05/2018      PA0002135670
                                                                             13:57:53
 4           1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96    Vixen               11/02/2018   10/26/2018        12/09/2018      17210310412
                                                                             14:12:06
 5           21E262CE5356082B3CDE917564BE91B011CB1EF7    Blacked Raw         04/23/2018   12/18/2017        01/23/2018      PA0002101753
                                                                             04:10:05
 6           3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0    Blacked Raw         08/19/2018   08/05/2018        09/01/2018      PA0002119682
                                                                             15:50:43
 7           35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A    Blacked Raw         08/03/2018   07/26/2018        09/01/2018      PA0002119594
                                                                             20:11:34
 8           3A537EE9DB3C9D1CC034969BB99F0D20491724A2    Blacked Raw         08/05/2018   06/01/2018        07/14/2018      PA0002128077
                                                                             13:52:12
 9           3E4D1B5168D11A249867DAEBCF3B524396BF2FF4    Blacked Raw         05/06/2018   03/08/2018        04/17/2018      PA0002116094
                                                                             05:01:44
 10          41577E4102ED339277357B7EF3E97C1347487EE2    Vixen               09/15/2018   09/06/2018        11/01/2018      17093718131
                                                                             23:32:49
 11          43E0D25E70530A6C6837D3E3EBC16B958F2E24AC    Blacked Raw         08/05/2018   03/28/2018        04/12/2018      PA0002091513
                                                                             13:54:04
 12          47CE723D84C0A2028A53B98FE9431C963A280E54    Tushy               05/06/2018   02/25/2018        03/01/2018      PA0002079188
                                                                             04:23:18
 13          4F66CB8B23BA0087866331E186EA7328DB385A98    Vixen               04/23/2018   03/25/2018        04/17/2018      PA0002116726
                                                                             04:12:06
 14          50E15D2CBEC667D65E27914E8CD54CFC687BA554    Vixen               10/14/2018   10/11/2018        10/28/2018      PA0002130457
                                                                             14:41:13
 15          5BCDABA05269A9B9B2AFBA569E4D046F5A56236F    Vixen               09/28/2018   09/11/2018        10/16/2018      PA0002127780
                                                                             04:17:29
 16          5F6FB8DFB2DFD2AC9E2B50F5AEE4780448746B4F    Tushy               06/16/2018   06/10/2018        07/14/2018      PA0002128387
                                                                             15:48:24
                          Case 1:18-cv-04007-DKC Document 1-1 Filed 12/31/18 Page 2 of 3
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     62C92B416712660F3575F3789860DFDB90A1A4C2   Vixen         05/06/2018   03/20/2018    04/12/2018      PA0002091523
                                                                05:40:35
18     6D2418991BA4777EF13C5D3B0302BCB6F3A67EAD   Tushy         07/26/2018   07/20/2018    09/05/2018      PA0002134598
                                                                03:34:47
19     6F163C383995F829D551524573789A6FEC5C22D5   Vixen         07/06/2018   06/03/2018    07/09/2018      PA0002109331
                                                                14:51:31
20     774A2CED1D4C60BC032A3D8767D4CB89D2EE3DB4   Tushy         05/14/2018   07/20/2017    08/11/2017      PA0002046869
                                                                02:01:19
21     8CA259425BD02187FC43DEFE7F68A2E4CB10EBFE   Tushy         05/13/2018   03/07/2018    04/17/2018      PA0002116089
                                                                23:02:17
22     8F914AD5D985A4614B945A9CBAEA70996038A99E   Vixen         07/04/2018   07/03/2018    07/26/2018      PA0002112153
                                                                17:19:04
23     8FFED2A7F7AA77020D249E7A6311C6D5A7D97547   Vixen         10/14/2018   09/21/2018    11/01/2018      17093751804
                                                                14:41:43
24     A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen         10/14/2018   09/26/2018    10/16/2018      PA0002127776
                                                                14:43:29
25     ADB8062F604814ECBB01C5FFBD71820E25EE3E65   Tushy         04/23/2018   11/12/2017    11/30/2017      PA0002098037
                                                                05:21:05
26     B30A24C236439A9B2C65C9234830190BD3026085   Tushy         04/23/2018   10/23/2017    12/04/2017      PA0002098018
                                                                04:27:07
27     B78AB6CCC9DD4B70558754E802F6BAC4B2E097F0   Tushy         10/26/2018   10/23/2018    11/25/2018      PA0002136621
                                                                04:04:49
28     BBA0B341681750252FE96F8D7288C3D8166CD318   Vixen         04/23/2018   02/08/2018    03/01/2018      PA0002079183
                                                                04:19:05
29     C0AF0E461A6C6EDA52D70A44F8B3685FD1ABCFA3   Vixen         08/05/2018   08/02/2018    09/01/2018      PA0002119574
                                                                13:55:22
30     CA57AD217FC0DDFE493B427D8CBEE4FD061DF02D   Tushy         06/02/2018   05/21/2018    07/14/2018      PA0002131769
                                                                12:30:17
31     D9D453CA10A11F235D92278E4484BBE5A2B5A9F1   Blacked Raw   08/04/2018   06/26/2018    08/07/2018      PA0002131867
                                                                15:13:45
32     E2E738A023ED0C5032A028D5D3AC7DB55D80DDC7 Vixen           05/02/2018   11/20/2017    01/04/2018      PA0002069354
                                                                02:33:11
33     EE4E2D333BE36AA0973EFF24E5752B93B6A9CC70   Tushy         08/12/2018   08/09/2018    09/05/2018      PA0002135685
                                                                16:59:08
34     F881BA79C1CD356D34649DCF4B15192590AE12BE   Blacked       05/06/2018   12/21/2017    01/15/2018      PA0002070941
                                                                04:05:04
                          Case 1:18-cv-04007-DKC Document 1-1 Filed 12/31/18 Page 3 of 3
Work   Hash                                       Site         UTC          Published      CRO App. File   CRO Number
                                                                                           Date
35     F9CFE8F13800B0DCEFEC2EDECE09D1DA5F70A22A   Tushy        06/03/2018   05/16/2018     06/19/2018      PA0002126446
                                                               13:43:30
